NO. 07-03-0410-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                              NOVEMBER 14, 2003
                        ______________________________


                     WILLIAM WAYNE PHILLIPS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 44,517-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                              MEMORANDUM OPINION


      Appellant, William Wayne Phillips, appeals a conviction for Aggravated Assault with

a Deadly Weapon. We dismiss for want of jurisdiction.


                                   BACKGROUND
       On June 12, 2003, sentence was imposed on appellant in a case pending against

him in the 108th District Court of Potter County (the trial court). He was adjudicated guilty

for the offense of aggravated assault with a deadly weapon, and sentenced to 10 years

incarceration in the Texas Department of Criminal Justice, Institutional Division.

Appellant’s trial counsel timely filed a motion for new trial. The trial court did not rule on

the motion. Appellant filed his notice of appeal on September 12, 2003.


       In a letter dated October 17, 2003, the clerk of this court notified appellant and the

State that proceedings in this case were abated pending consideration of the court’s

jurisdiction over the appeal. We invited the parties to submit briefs on the issue of our

jurisdiction. Neither party filed a response.


       In a criminal case, appeal is perfected by timely filing a notice of appeal. Tex. R.

App. P. 25.2(a), 26.2.1 A timely filed notice of appeal is essential to invoke our appellate

jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).


       A court must rule on a motion for new trial within 75 days after imposing or

suspending sentence in open court. TRAP 21.8(a). If the motion is not timely ruled on by

written order, it is deemed denied when the period prescribed in 21.8(a) expires. TRAP

21.8(c). The time for filing a notice of appeal may be extended for 15 days under certain

circumstances. TRAP 26.3. If the time for filing a notice of appeal is to be extended, both

a notice of appeal and a motion for extension of time which complies with TRAP 10.5(b)



       1
           Further references to the Rules of Appellate Procedure will be abbreviated “TRAP.”

                                                2
must be filed within the 15 day period. TRAP 26.3; Olivo, 918 S.W.2d at 523-25. An

untimely-filed notice of appeal will not invoke the jurisdiction of the court of appeals. See

State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). Thus, if an appeal is not timely

perfected, a court of appeals does not have jurisdiction to address the merits of the appeal,

and can take no action other than to dismiss the appeal. Slaton v. State, 981 S.W.2d 208,

210 (Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523-25.


       Sentence was imposed on June 12, 2003. A notice of appeal of the judgment of

the trial court was required to be filed no later than September 10, 2003, to invoke this

court’s appellate jurisdiction. TRAP 26.2(a)(2).


                             ANALYSIS AND CONCLUSION


       Appellant’s notice of appeal was not timely filed. A motion to extend time to file the

notice of appeal was not filed. Accordingly, this court does not have jurisdiction over the

appeal. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


       The appeal is dismissed for want of jurisdiction. TEX . R. APP . P. 39.8, 40.2, 43.2.




                                                         Phil Johnson
                                                         Chief Justice


Do not publish.




                                             3